4/24/2019                                                               Missouri Western Civil Cover Sheet

 JS 44 (Rev 09/10)


                                                  UNITED STATES DISTRICT COURT
                                                  WESTERN DISTRICT OF MISSOURI
                                                                  CIVIL COVER SHEET

 This automated JS-44 conforms generally to the manual JS-44 approved by the Judicial Conference of the United States in September 1974. The data is
 required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. The information contained herein neither replaces nor
 supplements the filing and service of pleadings or other papers as required by law. This form is authorized for use only in the Western District of Missouri.

 The completed cover sheet must be saved as a pdf document and filed as an attachment to the Complaint or Notice of
 Removal.

  Plaintiff(s):                                                                   Defendant(s):
  First Listed Plaintiff:                                                         First Listed Defendant:
  High School Servicos Educacionais, LTDA ;                                       Curators of the University of Missouri dba Mizzou K-12 Online ;
  3 Citizen of Foreign Country;                                                   1 Citizen of This State;
  County of Residence: Outside This District                                      County of Residence: Boone County

                                                                                  Additional Defendants(s):
                                                                                  Tanya Michiko Haeussler ;
                                                                                  1 Citizen of This State;

                                                                                  John Zachary March ;
                                                                                  1 Citizen of This State;


  County Where Claim For Relief Arose: Boone County

  Plaintiff's Attorney(s):                                                        Defendant's Attorney(s):
  Kenneth N. Caldwell ( High School Servicos Educacionais, LTDA)
  Caldwell Law Firm, P.C.
  1201 NW Briarcliff Pkwy, 2nd Floor
  Kansas City, Missouri 64116
  Phone: 8165351001
  Fax: 7025489796
  Email: kcaldwell@caldwell-law-firm.com



  Basis of Jurisdiction: 4. Diversity of Citizenship

  Citizenship of Principal Parties (Diversity Cases Only)
      Plaintiff: 3 Citizen of Foreign Country
      Defendant: 1 Citizen of This State


  Origin: 1. Original Proceeding

  Nature of Suit: 190 All Other Contract Actions
  Cause of Action: Breach of Contract; Intentional Interference with Contract 28 U.S.C. 1332
  Requested in Complaint
      Class Action: Not filed as a Class Action
      Monetary Demand (in Thousands): Preliminary Injunction
      Jury Demand: Yes
      Related Cases: Is NOT a refiling of a previously dismissed action



 Signature: Kenneth N. Caldwell

                        Case 2:19-cv-04083-BCW Document 1-1 Filed 04/24/19 Page 1 of 2
                                                                                                                                                                 1/2
4/24/2019                                                                                Missouri Western Civil Cover Sheet

 Date: 4/24/2019
        If any of this information is incorrect, please close this window and go back to the Civil Cover Sheet Input form to make the correction and generate the updated JS44. Once corrected,
        print this form, sign and date it, and submit it with your new civil action.




                            Case 2:19-cv-04083-BCW Document 1-1 Filed 04/24/19 Page 2 of 2
                                                                                                                                                                                                  2/2
